ANNUAL REPORT TO SHAREHOLDERS FOR THE YEAR ENDED DECEMBER 31, 2008 MAINSTREET FINANCIAL CORPORATION 629 West State Street, Hastings Michigan 49058-1643 (269) 945-9561 www.mainstreetsavingsbank.com TABLE OF CONTENTS A Message from the President 1 Selected Consolidated Financial Information 2 Corporate Information 4 Shareholder Information 5 Management's Discussion and Analysis of Financial Condition and Results of Operations 6 Index to Consolidated Financial Statements 21 A Message from the President Dear Fellow Shareholders: As we enter 2009, we remain extremely frustrated with the circumstances that confront us.The deepening recession and the very weak housing market continue to severely limit new lending opportunities and have significantly increased loan delinquencies and defaults.It appears likely that this environment will continue through 2009, and possibly beyond.On a positive note, short term interest rates continued to decline during 2008 due to aggressive actions by the Federal Reserve Board of Governors.This normalization of the interest rate yield curve to a more traditional, positive, slope is favorably impacting the Bank’s net interest margin. The Board of Directors and Senior Management continue to progressively pursue strategies to strengthen the Bank.We remain hopeful that the traditional strength of the southwest Michigan market will eventually produce an economic recovery that will reinvigorate our primary market area, stabilize property values and increase lending opportunities with both new and existing customers. We continue to be proud of the heritage and reputation of our sole subsidiary, MainStreet Savings Bank.It is an organization built on providing very high quality customer service and the financial products and services expected from a true “community” bank.We say with pride “It’s How We Bank Here”. We appreciate your patience, understanding and support as we work through these challenging times. Sincerely, /s/ David L. Hatfield David L.
